Hurt, J.
Appellant Long was convicted of the theft of a cow.
Alibi was the defense, and it was very strongly supported by the evidence. A charge upon this defense was requested and refused; to which ruling the defendant excepted. This was error; for, by a long line of decisions, the law applicable to every defense presented by evidence, whether strongly or feebly supported, must be given in the charge to the jury. Alibi is an attack upon guilt and hence a defense; and the rule requires its presentation in the charge. It is not only proper, but, being a defense, it is the imperative duty of the court below to explain its nature and character by a direct charge thereon. Deggs v. State, 7 Texas Ct. App. 359; McGrew v. State, 10 Texas Ct. App. 539.
The court, over objections of defendant, permitted proof that other stolen cattle were in the bunch with which the cow charged to have been stolen was driven to Seguin. In this there was no error, in view of the peculiar facts of this case. The most difficult thing on the part of the prosecution was to connect defendant with the possession of the cow charged to have been stolen. To do this it was necessary to describe and identify the herd with which she was when taken to Seguin. To do this, evidence that other cattle from the same range were taken at the same time wras proper. Some of the State’s witnesses were able to identify the herd, but not the cow in question; others the herd; and stated the fact that the cow charged to have been stolen was with it. The herd being thus identified, the State attempted to connect the defendant with it (the herd); thus showing his connection with or possession of the animal charged to have been stolen. We are of the opinion that under the circumstances of this case these facts were admissible; but most evidently it was the duty of the court to have informed the jury of the purpose for which this evidence had been admitted.
*388The other errors or irregularities complained of will not be passed upon; for it is not probable that upon another trial the questions will again arise. The court erred in refusing to give the charge requested upon the defense, to wit, alibi; for which error the judgment must be reversed.
The defendant did not request a charge upon the purpose of the evidence tending to show other offenses.
The judgment is reversed and the cause remanded.

Reversed and remanded.